Citation Nr: 9908617	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-42 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
January 1958.

This appeal arose from an August 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which found that the veteran had 
not presented new and material evidence sufficient to reopen 
his claim for service connection for PTSD (it had last been 
denied by the RO in July 1995).  The veteran testified at a 
personal hearing in January 1997.  In April and July 1997, 
the RO continued to refuse to reopen the veteran's claim.  In 
April 1998, the Board of Veterans' Appeals (Board) reopened 
the veteran's claim, having found that he had presented new 
and material evidence.  The RO was ordered to reconsider the 
claim without regard to finality.  In October 1998, the 
veteran testified at another personal hearing.  In December 
1998, the veteran and his representative were informed 
through a supplemental statement of the case that the RO had 
denied the request for service connection for PTSD.



FINDING OF FACT

The veteran's currently diagnosed PTSD has not been shown to 
have had its origin in his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of service.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's DD-214 showed that he had received the Good 
Conduct Medal.  There was no indication that he had received 
any combat badges, nor is there any indication that he was 
engaged in any combat (in fact, this form established that 
his service was peacetime service).  His primary military 
occupation was an automobile maintenance helper.

A review of the record indicates that the veteran's service 
medical records were destroyed during the 1973 fire at the 
National Personnel Records Center.  Morning reports indicated 
that he had reported to sick call six times, although there 
was no indication as to the reasons for his so reporting.  He 
also submitted copies of letters that he had written to his 
mother in 1957.  In this correspondence, he indicated that he 
had been told by doctors that he had ulcer and that his eyes 
were bothering him because of his nerves.

Private outpatient treatment records from the 1960's indicate 
that the veteran was seen for complaints of nervousness on 
February 16, 1967.  The diagnosis was questionable anxiety.  
A record from August 1967 noted his complaint of "nerves."

In February 1981, the veteran's private physician submitted a 
statement wherein it was noted that he had seen the veteran 
for complaints of a smothering chest pain, problems with his 
stomach, dizziness, weak spells and urinary tract infections.  
It was commented that his primary problem was a nervous one 
that accompanied his other complaints.  He was noted to be on 
heavy tranquilizers to control his nerves.

The veteran was examined by VA in May 1981.  He stated that 
he would get tense and would have trouble sleeping.  He also 
indicated suffering from dizzy spells and depression.  The 
mental status examination noted that he was frowning and 
seemed preoccupied and tense.  He was also slightly restless.  
He noted that he was depressed at times and had trouble 
sleeping due to bad dreams (he could not remember their 
content).  He displayed no unusual ideas or thinking 
disorders and there was no evidence of perceptual 
disturbances or ideas of reference.  The diagnosis was 
depressive neurosis with anxiety.

The veteran's private physician noted in October 1981 that he 
had been treating the veteran for the past 20 years.  He had 
been given medications to control his nervousness.  He was 
often mentally depressed and was occasionally so nervous that 
he could not work.  The physician stated that he suffered 
from physical problems which he (the physician) thought had 
been brought on by his nervous problems.  A November 1981 
statement from a service comrade indicated that the writer 
had served with the veteran in 1957.  He stated that the 
veteran had gone on sick call and had reported to the main 
hospital for complaints about his nerves and his stomach.

A March 1982 statement from the veteran's pharmacist noted 
that the veteran was taking medications for nervousness and a 
nervous stomach.   He rendered his opinion that the veteran 
appeared to be getting worse.  His private physician also 
noted that same month that the veteran's primary problem was 
with his nerves.

The veteran was hospitalized at a VA facility between June 
and August 1982.  He complained that he would lose his train 
of thought very easily and had a short attention span.  He 
indicated that he would wake up at night and would be unaware 
of where he was.  He also stated that, when alone, he would 
hear his name being called.  The mental status examination 
found that he was oriented in three spheres, but was slow in 
answering questions.  During the interview, he appeared to be 
depressed.  He did not initiate interactions, but he did 
respond when approached.  He was noted to have trouble 
sleeping and displayed difficulties in making decisions.  He 
also had some crying spells.  The diagnosis was anxiety with 
depression.

The veteran was seen by VA on an outpatient basis between 
December 1981 and October 1982.  In January 1982, he 
indicated that he was still depressed and had trouble 
sleeping (he stated that his wife was ill).  On February 8, 
1982, he recounted experiencing mood swings and bad dreams 
about once per month.  He denied any auditory hallucinations.  
On April 5, 1982, he displayed a high level of anxiety, poor 
eye contact and a moderately depressed mood.  His affect was 
not inappropriate.  On June 21, 1982, he was anxious and 
appeared depressed.  He reported several vague complaints, to 
include "little blackouts", dizziness, jerky spells at 
night and forgetfulness.  The impression was generalized 
anxiety state with depression.  He was hospitalized by VA in 
October 1982, at which time depressive neurosis was 
diagnosed.  

An August 1983 statement from the veteran's private physician 
noted that he had treated the veteran for the past 15 to 20 
years.  His primary problem was a nervous one, which the 
physician commented had begun in service (it was stated that 
he had had no problems until he entered service).

The veteran was treated by VA on an outpatient basis between 
February and April 1984.  On February 9, dysthymic disorder 
and rule out organic brain syndrome were diagnosed.  On 
February 13, he was noted to be moderately anxious and mildly 
depressed.  A March 21 MMPI found that he was preoccupied 
with somatic dysfunctions, depression and anxiety.  On April 
13, he complained of frequent bouts of anxiety and 
depression, which was sometimes related to specific 
situations.  Depressive neurosis was diagnosed.

A private psychological evaluation performed in February 1984 
noted his complaint that he had gotten very nervous while 
stationed in Korea.  During the interview, he was noted to 
cry when he spoke of Korea and he reported numerous somatic 
complaints.  A private psychiatric examination was conducted 
in March 1984, during which he noted that his nervousness had 
begun in service, for which he claimed to have seen a 
psychiatrist.  While actual hostilities were over, he stated 
that he frequently had guard duty without adequate protection 
and that he feared for his life.  He was oriented in three 
spheres and appeared to have trouble finding the right words 
to express himself.  The diagnoses were generalized anxiety 
disorder and rule out dysthymic disorder.

The veteran was hospitalized by VA in July 1984.  He was 
diagnosed as suffering from an adjustment disorder with 
anxious mood.

Private outpatient and VA outpatient treatment records 
developed in 1986 and 1987, reflected the veteran's 
complaints of depression and anxiety.  During this period, he 
was noted to have numerous life stresses, to include a 
divorce.  A VA record from November 24, 1986 diagnosed 
dysthymic disorder and anxiety.  A November 24, 1987 private 
outpatient treatment record diagnosed chronic anxiety and 
depression.

In September 1988, the veteran testified at a personal 
hearing.  He stated that he had first begun to have nervous 
symptoms in Korea while stationed about three miles from the 
demilitarized zone (DMZ).  He commented that he was 
frightened all the time, and that they were repeatedly told 
that the enemy was about to attack.  He indicated that 
another guard had had to shoot a civilian; he stated that 
this had upset him greatly, even though he had not witnessed 
the event.

VA outpatient treatment records developed between February 
and November 1989 noted a March 31, 1989 diagnosis of 
dysthymic disorder with lots of anxiety.  In February 1994, 
the veteran's private physician noted that he had treated the 
veteran from 1959 to his retirement in 1988.  It was noted 
that he had had anxiety, which this physician noted had begun 
in service.

The veteran was treated by VA in 1995 and 1996.  On August 
14, 1995, he admitted that he had not seen any combat in 
service, although he stated that he had seen a psychiatrist 
while on active duty.  He said that he had been a truck 
driver in Korea and that he had run over some people, and had 
thus suffered stress.  Dysthymia was diagnosed.  This 
diagnosis was continued throughout the remainder of these 
treatment records.

The veteran's private physician submitted a statement in 
December 1995.  He noted that the veteran had been treated 
for many disorders in service, many of which were related to 
anxiety.  He was apparently eventually diagnosed with PTSD; 
however, this physician noted that he knew nothing about any 
inservice stressors.  He indicated that the veteran would not 
talk about the events of service because they were too 
stressful to him.

The veteran testified at a personal hearing in January 1997.  
He stated that he had driven a truck while in Korea and that 
he had disliked the duty due to the bad road conditions and 
attempted attacks.  However, he admitted that he was unaware 
of any actual attacks, injuries or deaths.  He stated that he 
could hear small arms fire and artillery, and indicated that 
he had once seen someone who had been shot.  He said that he 
was afraid every time he heard rumors of a possible attack 
and had received counseling for his nervousness.  He 
indicated that he had gotten treatment for stomach complaints 
right after service, although he could not recall exactly 
when he began to suffer from nervousness.  He stated that he 
now experienced recurrent nightmares, flashbacks and fear.

A VA progress note from June 5, 1997 diagnosed PTSD.  It was 
noted that he reported nightmares, intrusive thoughts, 
avoidance of reminders of Korea and hypervigilance.  A 
psychological evaluation was performed in June 1997.  He 
stated that he had been stationed along the DMZ (he commented 
that while the official word was that there was no combat, in 
actuality there was fighting).  He stated that he drove a 
truck with supplies, to include, on occasion, whiskey, and 
that the Koreans, who were starving, would try to hijack the 
truck.  He stated that he would have to run over them, 
shooting at them as he did so.  This was very traumatic to 
him, but he commented that it was either him or them.  He 
also indicated that he had performed guard duty; he commented 
that they were only allowed to load their weapons if they saw 
someone trying to penetrate the perimeter.  Since the Koreans 
were very good at "sneaking up on them," he indicated his 
constant fear that he would not be able to load his gun fast 
enough to protect himself.  Following testing, which was 
limited by the veteran's illiteracy, PTSD was diagnosed.

The veteran presented additional copies of letters that he 
had written to his mother during his service.  He indicated 
in these letters that he did not like serving in Korea, 
noting that someone was always getting hurt.  He stated that 
two more of his buddies had gotten hurt and said that he 
would not go anywhere by himself.

Additional VA outpatient treatment records from 1996 through 
1998 were submitted by the veteran.  On November 3, 1997, it 
was noted that he was being followed for dysthymia and 
anxiety with some PTSD features.  He appeared to be more 
anxious and dissatisfied.  He had trouble sleeping (he 
described nonspecific nightmares) and reported difficulties 
trusting others.  The objective examination noted that he was 
somber and somewhat anxious, but he was pleasant and 
cooperative.  He speech was clear, logical and goal directed.  
He was alert and oriented, and his memory and concentration 
were noted to be within normal limits.  The diagnoses were 
anxiety and dysthymia.  On April 30, 1998, he indicated that 
he was afraid that his personal problems would trigger 
increased symptoms; however, his symptoms appeared to be 
stable.  A mental status examination performed on June 14, 
1998 noted that his mood was somewhat dysphoric and his 
affect was somewhat constricted.  His speech was clear and 
his thoughts were logical, although he lacked spontaneity.  
He was alert and fully oriented.  In July 1998, he noted that 
he was again depressed, following the possibility that his 
cancer had recurred.

The veteran testified at a personal hearing in October 1998.  
He said that he had been assigned to an anti-aircraft 
artillery unit as a vehicle mechanic while in Korea.  He 
indicated that his unit had been stationed near the DMZ.  He 
stated that he occasionally drove a truck, probably driving 
no more than 30 miles at a time (to Inchon).  He referred to 
a lot of foreign troops in his vicinity.  He commented that a 
soldier had had to shoot a Korean on one occasion; he stated 
that he had seen the body.  A letter that he had sent to his 
mother had referred to him shooting at someone trying to get 
through the fence; however, at the time of the hearing, he 
could not recall this incident.  Another letter had mentioned 
that some doctor had told him that his eyes were getting bad 
because of his nerves.  He also referred to having to repair 
trucks in fields which might have been minefields; he also 
recounted being chased by some Koreans (he escaped without 
being harmed).  Significantly, he stated that he could not 
recall anyone from his unit being wounded or killed, nor 
could he recall seeing any dead bodies.  However, he 
indicated that he had taken courses to help him forget 
stressful events.  He claimed that he been sent to the 121st 
Hospital because he was too frightened; he believed that he 
had seen a psychiatrist at that time.  He stated that he had 
seen a doctor in 1958 for his nerves, but since they seemed 
to improve, he sought no further treatment until a nervous 
breakdown in 1965.

VA examined the veteran in October 1998.  The examiner noted 
that the interview was difficult because the veteran was a 
poor historian.  He claimed that he had nightmares about 
Korea approximately once a month.  He stated that the Koreans 
had been after him because they believed that he had run down 
some of their people with his truck.  He indicated that he 
experienced intrusive thoughts, was easily startled by loud 
noises and avoided crowds and war movies.  The mental status 
examination noted that the veteran conversed readily with the 
examiner and was fully cooperative.  There appeared to be no 
reason to doubt the information that he was providing.  His 
eye contact was extremely limited and he seemed anxious (it 
was noted that his anxiety level would increase when he spoke 
of his military experiences).  His predominant mood was one 
of anxiety and his affect was appropriate to content.  His 
thought processes and associations were logical and tight; 
there was no evidence of looseness of associations and no 
confusion.  There was no gross impairment in memory observed 
and the veteran was oriented in all spheres.  There was no 
indication of any hallucinations or delusions; his insight 
was somewhat limited and his judgment was adequate.  The 
impression was PTSD.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has not been 
established.  The Board notes that there has been a diagnosis 
of PTSD made in this case, thus meeting the requirement of an 
unequivocal diagnosis of this disorder.

However, the record does not show the incurrence of a 
stressor in service.  Initially, it is noted that the veteran 
was not engaged in combat.  The evidence clearly indicates 
that the veteran served in Korea after the cessation of 
hostilities.  His military occupational specialty was 
automobile maintenance helper.  He was not awarded any combat 
badges and he admitted on more than occasion that he was not 
exposed to any combat.  According to Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the alleged stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  There 
is no evidence of record that the veteran experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury to self 
or others, which resulted in a response of intense fear, 
helplessness or horror.  While the veteran has referred to 
several events that he described as stressful (for example, 
being chased by a group of Koreans, standing guard without 
adequate protection and driving over civilians), there is no 
corroboration in the record that these events occurred or 
that he was in any personal danger from them.  As a result, 
there is no objective evidence of the incurrence of a 
stressor in service.

Finally, it is noted that the veteran has not provided 
reasonably specific leads for VA to develop in order to 
assist him in establishing that he had experienced a stressor 
in service.  He has failed to provide specific details of any 
incidents that would be capable of being researched.

Therefore, it is found that, while the record contains 
diagnoses of PTSD based upon history as provided by the 
veteran, there is no documentation of a corroborated stressor 
to support those diagnoses.  As a result, it is concluded 
that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD.


ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


